Title: To Benjamin Franklin from Georgiana Shipley, 12 May 1779
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


May the 12th 1779
You my dear Sir by your most flattering attention have anticipated my very wishes, this moment I have received from Mr Digges your kind letter & valuable present; it would be difficult to express the real pleasure they have both given me, we all are made happy from your account of your own health, my father desires me to say, that a life so precious cannot be too attentively preserved, long very long may it remain a continued blessing to Mankind.
You ask me “whether I may venture to own my correspondence with an Out-law.” Yes I will own it, nay glory in the having some little claim to the friendship & affection of the most respectable of Men.
My father sympathizes with you, in your feelings for the public calamities, the period of which I fear is yet far distant, but you have both this consolation, & a great one it is to minds like yours, that you have done every thing which judgement & integrity could suggest to avert the misfortunes that over-whelm us.
This is the third letter I have written to you lately, reckoning the one Mr Vaughan sent for me, besides which Anna-Maria writ a few lines by Gen Verdiere, it is unreasonable to intrude so often upon your goodness I therefore hasten to conclude, pray continue to believe me Your gratefull & affectionate
Georgiana Shipley
Will you forgive me, but a lock of Hair from a head I value so much, is all I have now to desire.
 
Addressed: A Monsr Monsieur Franklin / Passy / pres de / Paris
Endorsed: Miss Ga Shipley
